The opinion of the Court was delivered by
Sergeant, J.
After a review of this case on the present motion for a new trial, we are of opinion, that the charge of the Judge, who tried the cause, was correct in matters of law, and that the only question, on which doubt could be entertained, was a question of fact, whether or not Welsh assented to the partnership. That question was left fairly to the jury, who have decided in favour of the defendants. And supposing the Court might have felt a difficulty in arriving at the same conclusion, that is not a sufficient reason for setting aside the verdict. The jury are the proper judges of facts; and the Court will not, in that respect, interfere with their verdict, unless it be against the weight of evidence. Should the Court do so, they would virtually take from the jury their peculiar *392province. In the present case the evidence presents no circumstance, by which the assent of Welsh is so satisfactorily established, that a conclusion might not be drawn of its non-existence. That conclusion the jury have come to, and there it must rest.
• Motion for a new trial denied.